EXHIBIT 10.17

 

TERM SHEET

 

This term sheet (the “Offer”) sets out and confirms the agreement between MaRS
Discovery District (“Landlord”) and NPS Pharmaceuticals, Inc. (“Tenant”) with
respect to the lease of space within part of the Building municipally known as
101 College Street (South Tower) in the City of Toronto, Province of Ontario
(the “Building”), on the terms and conditions hereinafter set forth.

 

1. Premises

 

Approximately 52,000 square feet of Rentable Area within the Building (the
“Premises”). Premises to be located on the whole of the 7th and 8th floors and
either all or part of the 6th floor, which are typical floors of approximately
21,000 square feet each. Final estimated location and area of Premises to be
mutually agreed to by the Landlord and Tenant (subject to Tenant’s final space
plan) prior to January 31, 2004. The Tenant shall, subject to the Landlord’s
reasonable security restrictions and rules and regulations, have a non-exclusive
right to use the common facilities of the complex in which the Building is
located, 24 hours a day and seven days a week, including the right to use the
shipping and receiving docks and any other such common facilities required by
the Tenant for the operation of the Tenant’s business.

 

2. Basic Terms of Lease

 

   (a) Term: ten (10) years and eight (8) months

 

(b)    Commencement Date:

   The Commencement Date of the Lease shall be the later of: (i) five (5) days
following substantial completion of the Landlord’s Work in the Premises for the
purpose of permitting the Tenant to commence the Tenant’s Work; and (ii) the
date on which the Tenant obtains all building permits necessary for the purpose
of permitting the Tenant to commence the Tenant’s Work, provided that in any
event such date shall be no later than thirty (30) days following substantial
completion of the Landlord’s Work in the Premises. The Tenant undertakes to use
reasonable commercial efforts to obtain in a timely manner all building permits
necessary for the purpose of permitting the Tenant to commence the Tenant’s Work
in the Premises.

 

The Landlord represents and warrants to the Tenant that the ongoing work by the
Landlord in respect of completing construction of the Building will not impair
the ability of the Tenant to commence the Tenant’s Work or to obtain a building
permit therefor to permit Tenant’s Work to commence on the Commencement Date.

 

  (c) Anticipated date of delivery of possession of the Premises to Tenant (with
substantial completion of Landlord’s Work) and subject to any events of force
majeure:

 

November 1, 2004

 

  (d) Rent Free Fixturing Period: First eight (8) months of the Term. The
Fixturing Period shall be subject to extension for any delays in the carrying
out of the Tenant’s Work caused by events of force majeure, provided that in no
event shall the rent free Fixturing Period extend beyond ten (10) months from
the Commencement Date. For certainty, assuming the Commencement Date occurs on
November 1, 2004 the Tenant agrees that Base Rent shall commence in any event or
circumstance no later than September 1, 2005. During the Fixturing Period, and
subject to the foregoing, the Tenant shall be responsible only for the cost of
utilities consumed, Tenant’s insurance coverage in accordance with the Lease,
insurance premiums incurred by the Landlord in connection with the Tenant’s
occupancy of the Premises during the Fixturing Period, and any special operating
costs i.e. security, waste disposal, etc. that may be requested in writing by
the Tenant or otherwise incurred by the Landlord as a result of the Tenant’s
occupancy of the Premises during the Fixturing Period. The Landlord agrees that
the Tenant can operate its business during the Fixturing Period if it completes
its Tenant’s Work prior to the end of the Fixturing Period.

 



--------------------------------------------------------------------------------

  (e) Rentable Area of the Premises: approximately 52,000 sq. ft. to be measured
by the Landlord’s Architect, no later than the Commencement Date, in accordance
with BOMA (‘96) standards used in the Building.

 

  (f) Base Rent:

 

Period of Term

--------------------------------------------------------------------------------

 

Annual Base Rent

--------------------------------------------------------------------------------

 

Monthly Base Rent

--------------------------------------------------------------------------------

 

Annual Base Rent per Square Foot

--------------------------------------------------------------------------------

Years One to Five

  CAD $ 1,092,000.00   CAD $ 91,000.00   CAD $ 21.00 sq.ft.

Years Six to Ten

  CAD $ 1,144,000.00   CAD $ 95,333.33   CAD $ 22.00 sq.ft.

 

Base Rent and Additional Rent to be paid without set-off, abatement or
deduction, in advance in twelve (12) equal monthly installments on the first day
of each and every month of the Term, together with all taxes (including, without
limitation, Goods and Services Tax, GST) based on the Landlord’s Lease form and
as applicable thereon. The Tenant acknowledges and agrees that the Landlord is
not providing any leasehold improvement allowance or other inducement except for
the Rent Free Fixturing Period described above.

 

  (g) Deposit:

 

The Tenant agrees to pay to the Landlord upon execution of this Offer the sum of
Ninety-One Thousand Dollars ($91,000.00), plus GST, to be applied on account of
the first month’s base rent payable under the Lease.

 

  (h) Net Lease:

 

The Lease shall be completely net to the Landlord, except as otherwise expressly
provided herein, and the Tenant shall pay, in addition to Base Rent and without
duplication, its proportionate share of all costs, charges, expenses and outlays
of any nature whatsoever arising from or relating to the management,
maintenance, operation and repair of the Common Areas and Facilities of the
Building (collectively “Additional Rent”), including without limitation and
without duplication, the following items (all as may be more fully detailed in
the Lease): costs incurred by the Landlord in respect of the operation,
maintenance, repair and replacement of the Common Areas and Facilities of the
Building; utility charges; property management/administration; and depreciation
or amortization of any costs of a capital nature (in accordance with GAAP )
incurred by the Landlord in the repair, maintenance and replacement of the
Common Areas and Facilities, together with interest on the unamortized portion
thereof at the Landlord’s cost of borrowing. Except as otherwise provided
herein, Additional Rent shall also include Landlord’s insurance costs in respect
of the Building and Common Areas and Facilities and the Tenant’s Proportionate
Share (as hereinafter defined) of all real property taxes in respect of the
Building and Common Areas and Facilities as provided in Section 4 hereof. The
Tenant’s Proportionate Share (as hereinafter defined) of all such costs, charges
and expenses shall be determined as if the rentable areas in the Building are
100% occupied. The Landlord shall provide a reasonable estimate of the amount of
Additional Rent, prior to the Commencement Date and on each anniversary of the
Commencement Date in each successive year of the Term.

 

Notwithstanding any other provision of this Offer or the Lease arising therefrom
(the “Lease”), the Tenant shall not be liable to pay Additional Rent arising
from or in respect of:

 

(i) costs for any other rentable space in the Building, including janitorial and
HVAC costs, of the type for which the Tenant is responsible in respect of the
Premises; for certainty, this includes the Landlord’s expenses arising from or
in respect of rentable space occupied by the Landlord in the Building; and

 

(ii) costs related to the initial cost of constructing or any costs refurbishing
or upgrading the Building (although costs of replacements shall be included in
Additional Rent as specified in the Lease).

 

- 2 -



--------------------------------------------------------------------------------

Property management and administration fees and costs shall be limited to 15% of
Additional Rent (excluding real property taxes and insurance premiums).

 

The Tenant shall not be responsible for paying Additional Rent or outlays of any
nature whatsoever arising from or relating to the management, maintenance,
operation or repairs of any parking garage.

 

The Tenant’s proportionate share (“Proportionate Share”) shall be determined by
using a formula the numerator of which is the rentable area of the Premises and
the denominator of which is the total rentable area of the Building. All
rentable areas to be determined in accordance with BOMA (‘96) standards.

 

3. Repairs

 

Save and except for structural repairs to the base building and exterior wall
and window repairs or replacements, the Tenant shall, at its sole cost and
expense, at all times during the term of the Lease and any
renewal(s)/extension(s) thereof, keep and maintain the whole of the Premises in
good order, repair and condition, reasonable wear and tear excepted, provided
that the cumulative effect of such wear and tear does not result in a state of
disrepair.

 

4. Taxes

 

The Tenant shall be solely responsible for and shall promptly pay without
duplication throughout the Term its Proportionate Share of all realty taxes,
local improvements and business taxes with respect to the Building. The Landlord
will pay or cause to be paid all such taxes on the Building.

 

5. Utilities

 

The Tenant shall be solely responsible for and shall promptly pay without
duplication its Proportionate Share of all charges for water, gas, electricity,
telephone and other public and private utilities and services used or consumed
in respect of the Common Areas and Facilities of the Building. The Premises
shall be separately metered wherever possible and the Tenant shall be
responsible for payment of all charges for all utilities consumed within the
Premises.

 

6. Insurance

 

  (a) The Landlord shall take out and keep in force the following insurance
coverage:

 

  (i) “All Risks” insurance with 100% replacement cost coverage of the Building,
machinery, boilers and equipment contained therein;

 

  (ii) general liability and property damage insurance, including personal
liability, contractual liability, non-owned automobile liability. Such policies
shall be written on a comprehensive basis with coverage for any one occurrence
or claim of not less than $5,000,000.00; and

 

  (iii) loss of rental income coverage.

 

  (b) The Tenant shall take out and keep in force such insurance coverage as may
be reasonably required by the Landlord from time to time, including without
limitation:

 

  (i) “All Risks” property insurance on leasehold improvements and fixtures
owned by the Tenant on a replacement cost basis with a reasonable deductible
(the Tenant shall be entitled to self-insure in respect of chattels and trade
fixtures); and

 

  (ii) general liability and property damage insurance, for occurrences within
the Premises, including personal liability, contractual liability. Such policies
shall be written on a comprehensive basis with coverage for any one occurrence
or claim of not less than $5,000,000.00. The said policy shall name the Landlord
as additional insured.

 

- 3 -



--------------------------------------------------------------------------------

  (c) Each policy of insurance taken out by the parties in accordance with this
Offer and each of such policies shall contain a release and waiver by the
insurer of any rights of subrogation or indemnity or any other claim over, to
which such insurer might otherwise be entitled against the Landlord or the
Tenant, their agents, employees or those for whom they are in law responsible.

 

  (d) All policies referred to in Section 6(b) shall be taken out with insurers
reasonably acceptable to the Landlord, be in a form reasonably satisfactory to
the Landlord, shall be non-contributing with and shall apply only as primary and
not as excess to any other insurance available to the Landlord and shall contain
an undertaking by the insurers to notify the Landlord not less than thirty (30)
days prior to any material change, cancellation or termination. The Tenant shall
provide the Landlord prior to the commencement of the fixturing period with a
certificate of such insurance and each year on the anniversary date thereof
shall provide the Landlord with a further certificate confirming that the Tenant
has arranged all of the insurance required to be maintained by it under Section
6(b) hereof.

 

7. Permitted Use

 

The Premises shall be used only for the purposes of a medical and related
sciences research facility, which shall include performing all forms of
laboratory research, testing and experimenting including conducting chemical
synthesis research and experiments, biological and genetic research and
experiments, human tissue research and experiments and experiments and tests on
live animals as well as other research, experiments and tests tied to medical
and related science research, and related office uses, and for no other purpose
and provided that the Premises shall at all times be used and maintained by the
Tenant in compliance with all applicable laws. The Tenant shall be permitted to
conduct all aspects of its business permitted hereunder and have uninterrupted
access to the Premises twenty-four (24) hours a day seven days a week. For the
purpose of conducting its research, tests and experiments the Tenant shall be
permitted to use and store on the Premises hazardous materials and compounds and
radioactive materials provided such use and storage is and shall be in full
compliance with all applicable laws related thereto and sound industry
practices. The Landlord represents that the above are permitted uses of the
Premises. The Tenant shall be responsible at its sole cost and expense for
obtaining any permits and/or licenses required or associated with its use and
occupancy of the Premises. The Tenant shall operate its business as aforesaid in
the Premises in compliance with all applicable laws. The Lease shall contain no
continuous occupancy requirement.

 

8. Assignment and Subletting

 

Save as otherwise provided herein the Tenant shall not assign this Offer or the
Lease or sublet all or part of the Premises without having first obtained the
prior written consent of the Landlord which consent may not be unreasonably
withheld and in accordance with and subject to the provisions with respect to
assignments and subleases in the Landlord’s standard form lease for the Building
which shall be negotiated between the parties as set out in Section 19 hereof.
Notwithstanding any such assignment, the Tenant shall not be released from and
shall continue to be responsible for all of its obligations under the Lease. The
Landlord agrees that the assignment and sublease clause in the Lease shall not
contain a termination option in favour of the Landlord in the event of an
assignment or sublease by the Tenant.

 

Notwithstanding any other provisions of this Offer or the Lease, so long as the
Tenant or any permitted transferee or assignee (“Permitted Assignee”) is not in
default under the terms of the Lease, the Tenant shall not require the
Landlord’s consent (but in each case shall provide the Landlord with notice at
the time thereof or as soon as reasonably possible thereafter) for any of the
following transfers:

 

  (a) an assignment to any corporation which is an affiliate (within the meaning
of the Canada Business Corporations Act) of the Tenant or any Permitted Assignee
(“Affiliate”);

 

  (b) an assignment to a corporation formed as a result of a merger or
amalgamation (within the meaning of the Canada Business Corporations Act) of the
Tenant or Permitted Assignee with another corporation or corporations; or

 

- 4 -



--------------------------------------------------------------------------------

  (c) where the Tenant proposes to transfer, or issue by sale, assignment,
bequest, inheritance, operation of law, or other disposition, or by
subscription, any part or all of the corporate shares of the Tenant, so as to
result in any change in the effective voting control of the Tenant by the party
or parties holding such voting control and such transaction shall not be deemed
to be an assignment of this Offer or the Lease; or

 

  (d) an assignment arising out of the sale (by assets or shares) of the
business of the Tenant being conducted in the Premises; or

 

  (e) a licence of a portion of the Premises to an affiliated entity, in
connection with the business being conducted therein.

 

The Tenant agrees that an assignee of the Lease, where the assignee is not a
Permitted Assignee, or a subtenant each shall not have the benefit of this no
consent provision if it has been in material default on more then two (2)
occasions during the Term.

 

9. Alterations

 

The Tenant shall not make any repairs, alterations, replacements, decorations or
improvements to any part of the structural or exterior portion of the Premises
or any of the Building’s base building systems (including without limitation the
mechanical, electrical, plumbing or HVAC systems of the base Building but
excluding such systems which have been installed by the Tenant in the Premises
which do not affect the Landlord’s base building systems or other tenants’
systems) without first obtaining the Landlord’s prior written approval, which
approval shall not be unreasonably withheld. So long as repairs, alterations,
replacements, decorations or improvements do not affect the structural or
exterior portion of the base building or any of the Building’s base building
systems (including without limitation the mechanical, electrical, plumbing or
HVAC systems of the base Building) the Tenant shall be permitted to make all
reasonable repairs, alterations, replacements, decorations, reconfigurations or
improvements to, on and at the Premises.

 

If a request is made by the Tenant with respect to structural or exterior
matters or matters which affect the base Building outside the Premises or the
capacities thereof, or any of the Building’s base building systems (including
without limitation the mechanical, electrical, plumbing or HVAC systems of the
Building) which is approved by the Landlord, the Landlord may require that such
work be designed by consultants acceptable to the Landlord, acting reasonably,
and that the work be performed by contractors acceptable to the Landlord, acting
reasonably.

 

The Tenant acknowledges that any repairs, alterations, replacements or
improvements of a structural nature to the Building, or any repairs,
alterations, replacements or improvements which may materially affect the
mechanical and/or other base systems within the Building, including without
limitation, heating, ventilating and air conditioning, plumbing and electrical
systems, require the written approval (not to be unreasonably withheld or
delayed) of the Landlord.

 

The Tenant agrees that, on or before the expiry of the fifth (5) month following
execution of this Term Sheet by both parties, it shall provide the Landlord with
the following preliminary plans, drawings and specifications for the approval of
the Landlord and the Landlord (where required) in accordance with the foregoing,
namely:

 

  • Architectural;

 

  • Structural (if any);

 

  • Electrical;

 

  • Mechanical, including plumbing, heating, air conditioning, sprinklers,
ventilation and instrumentation

 

(collectively the “Tenant’s Plans”)

 

- 5 -



--------------------------------------------------------------------------------

The Landlord shall have a period of thirty (30) days following submission of the
Tenant’s Plans to the Landlord within which to approve same, such approval not
to be unreasonably withheld. If the Tenant’s Plans are not approved or acting
reasonably disapproved by the Landlord within thirty (30) days following the
submission thereof to the Landlord for its approval, the Tenant shall have a
period of five (5) business days thereafter to terminate this Offer and the
Lease without penalty. In the event the Tenant elects to terminate, this Offer
and the Lease shall be null and void and of no further force or effect. If
within five (5) business days following the expiry of the thirty (30) day period
for the approval of the Tenant’s Plans by the Landlord the Tenant does not elect
to terminate this Offer and the Lease by written notice to the Landlord this
Offer and the Lease shall remain in full force and effect in accordance with its
terms.

 

10. Environmental

 

The Tenant agrees to maintain the Premises and conduct its business and
operations therein at all times in strict compliance with all applicable
environmental laws and sound industry practice. The Tenant shall be responsible
for and shall indemnify the Landlord against any and all environmental damage or
contamination on the Premises and/or the surrounding lands caused or contributed
to by the Tenant or those for whom it is responsible in law.

 

11. Fixtures and Improvements

 

All alterations, additions, fixtures and improvements installed or made by the
Tenant or installed or made by the Landlord on the Tenant’s behalf shall not
merge with the leasehold and shall remain the property of the Tenant. When not
in default under the Lease, the Tenant may remove such alterations, additions,
improvements or fixtures from the Premises either during or at the expiration of
the Term or sooner determination of the Lease provided that the Tenant shall
make good any damage caused to the Premises by its installation and removal of
any such alteration, addition, improvement or fixtures, so long as the Premises
remain in the condition that they are required to be maintained during the Term.
For greater certainty, at the end of the Term or sooner determination of the
Lease, the Tenant shall not be required to remove any alterations, additions,
fixtures and improvements in the Premises.

 

12. Subordination

 

At the time of and as a condition precedent to the execution of the Lease, the
Landlord shall obtain from any mortgagee or other party with a security interest
in the Premises which is prior to this Offer or the Lease, a Non-Disturbance
Agreement in form and substance acceptable to the Tenant, acting reasonably. At
the request of the Landlord or its mortgagee, this Offer and the Lease may be
subordinated to any charge or charges from time to time created or granted by
the Landlord with respect to the Premises provided a Non-Disturbance Agreement
is obtained, as aforesaid. The Landlord represents that it is the registered and
beneficial owner of the Building and has the authority to enter into this Offer
without the necessity of having any third party consents.

 

13. Landlord’s Conditions

 

INTENTIONALLY DELETED

 

14. Tenant’s Conditions

 

INTENTIONALLY DELETED

 

15. Landlord’s Work

 

The Landlord shall construct the Building of which the Premises forms part, in
accordance with plans and specifications as follows: Architectural: November 20,
2003, Mechanical/Electrical: November 8, 2003, Structural: November 19, 2003,
Security: November 10, 2003 which have been provided to the Tenant (the
“Landlord’s Work”). No later than February 20, 2004, the Landlord will provide
the Tenant with an updated and current set of plans and specifications in
respect of the Landlord’s Work (the “Final Plans”). If the Tenant is not
satisfied with the scope of Landlord’s Work or the Landlord elects not to
implement any modifications reasonably required by the

 

- 6 -



--------------------------------------------------------------------------------

Tenant in order to efficiently operate its business, the Tenant will not be
permitted to insist upon the modifications not so implemented but, in lieu
thereof, the Tenant may elect to terminate the agreement arising out of this
Offer provided such election to terminate is exercised by notice in writing to
the Landlord on or before February 27, 2004. No changes may be made to the Final
Plans which materially adversely affect (i) the Tenant’s Work, (ii) the cost of
completing Tenant’s Work or (iii) the efficient operation of the Tenant’s
business without the consent of the Tenant. For the purposes of this Offer and
the Lease the condition of the Building as delivered to the Tenant on completion
of the Landlord’s Work shall be deemed to be the base building condition.
Subject to events of force majeure, the Landlord’s Work shall be completed by no
later than November 1, 2004. Should the Landlord’s Work not be completed by
December 1, 2004 as a result of a default by the Landlord that is not an event
of force majeure, the Tenant shall be entitled to two (2) days’ free basic rent,
prorated based on a 30 day month, for each day after December 1, 2004 that the
Landlord’s Work is not substantially completed and the Tenant has not been
delivered possession of the Premises. The Fixturing Period shall commence on the
Commencement Date of the Lease specified in Section 2(b) hereof. The Landlord
undertakes to use reasonable commercial efforts to provide the Tenant with as
much advance written notice as is reasonably possible as to the anticipated date
of Substantial Completion of the Landlord’s Work in the Premises, which in any
event shall be at least five (5) days advance notice. The parties agree that two
(2) days’ free basic rent for each day after December 1, 2004 that the
Landlord’s Work is not substantially performed and the Tenant has not been
delivered possession of the Premises is a representation of the true damages
that the Tenant will suffer as a result of any delay in the substantial
completion of the Landlord’s Work and the Landlord’s failure to deliver
possession of the Premises and is not a penalty. Should the Tenant not be
delivered possession of the Premises by November 1, 2005, for any reason
whatsoever, then at the Tenant’s sole option and discretion the Tenant may
terminate the Offer and the Lease, and damages will be calculated in their usual
manner.

 

During the Fixturing Period the Tenant shall be responsible for all work within
the Premises, in addition to the Landlord’s Work, which may be necessary to
operate the Tenant’s business therein (the “Tenant’s Work”). Prior to the
commencement of the Fixturing Period, the Tenant shall provide a copy of its
plans and specifications for the Tenant’s Work to the Landlord for its prior
written approval prior to commencing construction, not to be unreasonably
withheld or delayed.

 

16. Control by the Landlord

 

The Landlord acknowledges and agrees that the Tenant’s business and work is of a
highly confidential nature and requires additional precautions to be taken with
respect to access to and from the Premises. Save and except as otherwise
provided, the Landlord, and/or any agent, employee or other person acting on
behalf of the Landlord shall not have access to the Premises, except in the
event of an emergency, without reasonable grounds for believing that the Tenant
is in breach of its obligations under the Lease and providing no less than
twenty-four (24) hours’ prior written notice to the Tenant. Notwithstanding the
foregoing, the Landlord and/or any agent, employee or other person acting on
behalf of the Landlord shall be permitted to conduct periodic inspections of the
Premises on providing a minimum of twenty-four (24) hours’ prior written notice
to the Tenant. Any party requiring access shall take such reasonable precautions
as to ensure the safety and security of the Premises and property of the Tenant
and where required by the Tenant will be escorted by a representative of the
Tenant during such access.

 

Save as otherwise provided, unless the Tenant is in default of its obligations
under the Lease, and such default continues for five (5) business days after
receiving notice thereof from the Landlord, the Landlord, and/or any agent,
employee or other person acting on behalf of any of these parties shall not have
access to the Premises for any other purpose except as necessary to:

 

  (a) subject to the Tenant’s obligations under this Offer and the Lease,
construct, maintain, repair, replace and operate lighting facilities and
heating, ventilating and air conditioning systems servicing the Premises or the
Building to the extent existing within the Premises; and

 

  (b) provide supervision and policing services for the Building.

 

The Tenant acknowledges and agrees that the foregoing covenants shall not apply
during the last six (6) months of the Term of the Lease and that during such
period, the Landlord shall be entitled to show the Premises to potential tenants
on at least seventy-two (72) hours’ prior written notice to the Tenant and
subject to the Tenant’s reasonable

 

- 7 -



--------------------------------------------------------------------------------

security requirements and supervision. The Landlord acknowledges that the Tenant
may prohibit access to certain areas of the Premises to the extent that access
thereto will interrupt the Tenant’s business in the Premises. The Landlord
acknowledges that, whenever the Landlord enters the Premises for any purpose,
including in the event of an emergency, the Landlord shall respect the
confidentiality of the Tenant’s business and the sensitive and proprietary
nature of the Tenant’s operations and shall use its reasonable commercial
efforts not to disrupt, impair or interfere with any of the activities the
Tenant is carrying on in the Premises.

 

17. Refuse

 

The Tenant shall be responsible to ensure that all medical waste and similar
refuse is handled, stored and disposed of at all times in strict compliance with
all applicable laws and sound environmental practice.

 

18. Signs

 

The Tenant shall be permitted to paint, fix, display, or cause to be painted,
fixed or displayed, any sign, picture, awning, canopy, advertisement, notice,
lettering or decoration on any part of the interior of the Premises without, in
each instance, the prior written approval of the Landlord. The Tenant shall
remove all such signs etc. at the expiration or earlier termination of the Term
and shall repair all damage caused by the installation and/or removal thereof.

 

19. Lease Form

 

The parties agree to execute a lease in a mutually acceptable form, based on the
Landlord’s standard form lease, incorporating the terms of this Offer modified
as requested by the Tenant and agreed to by the Landlord, both parties acting
reasonably and in good faith, within fifteen (15) business days of Tenant
initially receiving same. The Tenant acknowledges and agrees that the
Commencement Date may not occur and the Tenant shall not be permitted access to
the Premises for any purpose whatsoever including carrying out any of the
Tenant’s Work until the Tenant and Landlord have executed the agreed upon form
of Lease. However, if each of the Landlord and the Tenant has agreed upon the
form of lease and the Landlord has executed the same and delivered it to the
Tenant, the Commencement Date shall occur but the Tenant will not be permitted
access to the Premises for any purpose whatsoever until the Tenant has executed
the Lease and delivered a copy thereof to the Landlord.

 

No relocation of all or any portion of the Premises by the Landlord will be
permitted.

 

The parties acknowledge and agree that the Lease shall deal in greater detail
than this Offer in that certain clauses in the Offer may be expanded upon in the
Lease and the Lease contains clauses in addition to those in this Offer. If
there is any conflict between this Offer and the standard form lease, this Offer
shall govern until the Lease is executed and once executed the Lease shall
govern.

 

The Landlord and Tenant agree that the Lease shall include the following
provisions:

 

  (a) a provision to the effect that, as between the Landlord and the Tenant,
all leasehold improvements constructed by the Tenant as part of the Landlord’s
Work and at any time or times during the Term shall, during the Term of the
Lease, shall remain the property of the Tenant and shall be removable by the
Tenant at its election at the end of the Term unless the Term expires or the
Lease is terminated by reason of the default of the Tenant, and provided that
the Tenant repairs and makes good any damage caused to the Premises by the
installation and removal of any such leasehold improvements;

 

  (b) permit the Tenant to register notice of the Lease which may include all
key provisions of the Lease which the Tenant requires be registered, including
the provisions of subclause (a) hereof. The Tenant shall not register such
notice of lease (or any other instrument) without the prior written consent of
the Landlord, such consent not to be unreasonably withheld.

 

- 8 -



--------------------------------------------------------------------------------

20. Entire Agreement

 

The parties acknowledge and agree that this Offer contains all the covenants,
promises, agreements, conditions and understandings between the Landlord and the
Tenant concerning the Premises and there are no covenants, promises, agreements,
conditions, understandings, warranties or representations, either oral or
written, between them or relied upon by the Tenant to induce it to enter into
this Offer, other than are herein set forth.

 

21. Option to Renew

 

The Tenant, provided it is not then in default under the terms of the Lease
beyond any applicable permitted cure period, shall have the right to renew the
term of the Lease for two further periods of 5 years, upon the same terms and
conditions contained in the Lease save as to further rights of renewal, save and
except that there shall be no rent-free fixturing period or Landlord’s Work, and
save and except as to the Base Rent payable during such renewal term, which
shall be at the then current fair market rate for similar unimproved premises in
the Building, provided that if the Landlord and Tenant cannot agree as to the
Base Rent payable in a renewal term by sixty (60) days prior to the commencement
of such term, then such Base Rent shall be determined by a single arbitrator
pursuant to the Arbitrations Act, 1991. The Tenant shall notify the Landlord in
writing of its intent to renew the lease in accordance with the foregoing by no
later than one hundred and eighty (180) days prior to the expiration of the
original term or any renewal term, as applicable.

 

22. Right of First Offer

 

Provided the Tenant is not then in default beyond any cure period set out in
this Lease, the Tenant shall benefit from a right of first offer on any unleased
vacant space on the 5th and any space not initially leased by it on the 6th
floors in the Building (South Tower) (the “Vacant Space”). For certainty, Vacant
Space shall not include any space leased by the Landlord to any other tenant and
which is offered by such tenant for sub-leasing. This right of first offer shall
not apply until the Commencement Date of the Term has occurred and the Tenant
has taken occupancy of the Premises. Accordingly, if during the Term, any part
of the Vacant Space becomes or shall become available for rent, the Landlord
shall offer the Vacant Space to the Tenant, in writing, on the same terms and
conditions as this Lease, with the exception of the following:

 

  (a) the term for the Vacant Space shall terminate at the same time as the
Term;

 

  (b) the Base Rent which shall be the fair market rent for the Vacant Space;
and

 

  (c) any Rent Free Fixturing Period shall not exceed six (6) months

 

The Tenant undertakes to advise the Landlord of its acceptance or refusal of the
Landlord’s offer for all or a portion of the Vacant Space within 5 business days
following its receipt of same. If the Tenant decides to accept the Landlord’s
offer for all or a portion of the Vacant Space, the parties shall sign an
amendment to the Lease within 30 days following the Tenant’s acceptance of the
offer. If the Tenant does not accept the offer or if the Tenant does not respond
to same within the prescribed time limit, the Landlord may lease the Vacant
Space to a third party on terms and conditions no more favourable to the third
party than those offered to the Tenant. Notwithstanding the foregoing provisions
of this paragraph, any acceptance by the Tenant to lease a portion only of the
Vacant Space shall be subject to the Landlord’s approval as to the size,
configuration and location thereof, which approval shall be granted unless all
or some portion of the Vacant Space included in the Landlord’s offer and not
included within the portion accepted by the Tenant is not reasonably able to be
leased by the Landlord to a third party or parties.

 

23. Damage or Destruction

 

In respect of substantial damage or destruction of the Building or the Premises,
which materially affects the Tenant’s ability to conduct its business within the
Premises, neither party shall have the ability to terminate the Lease unless the
damage is not able to be repaired within 180 days.

 

24. Other Provisions

 

The Landlord agrees to waive in the Lease its remedy of distress in the event of
a default by the Tenant under the Lease. The Landlord further agrees that the
Lease shall not provide for a security interest in favour of the Landlord.

 

- 9 -



--------------------------------------------------------------------------------

25. Irrevocable Date

 

This Offer is irrevocable by the Tenant and shall remain open for acceptance
until 5:00 p.m. on             , 200    , after which this Offer shall become
null and void.

 

The Tenant represents and warrants that the undersigned have authority to bind
the Tenant to the terms of the within Offer.

 

SIGNED AND DATED at                      this                      day of
        , 2004.

 

NPS PHARMACEUTICALS, INC. (Tenant) Per:  

/s/ HUNTER JACKSON

   

--------------------------------------------------------------------------------

Name:

    Per:  

/s/ JAMES U. JENSEN

   

--------------------------------------------------------------------------------

Name:

   

I/We have authority to bind the Corporation.

 

The Landlord hereby accepts this Offer to Lease and agrees to be bound by the
terms and conditions contained herein.

 

SIGNED AND DATED at Toronto this 23 day of January         , 2004.

 

MARS DISCOVERY DISTRICT (Landlord) Per:  

/s/ JOHN A. COOK

   

--------------------------------------------------------------------------------

Name:

 

John A. Cook

Per:  

/s/ NINA GAZZOLA

   

--------------------------------------------------------------------------------

Name:

 

Nina Gazzola

I/We have authority to bind the Corporation.

 

- 10 -